Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s amendment/response filed on 11/30/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1, 2, 4 – 7, 9 and 10 are allowed. Applicant’s arguments regarding independent claims 1 and 6 (See Remarks filed 11/30/2021) have been fully considered and are persuasive.

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: a plurality of micro lenses disposed on a first surface of the transparent substrate, wherein the first light shielding layer is located between the plurality of microlenses and the plurality of sensing regions, and the plurality of microlenses correspond to the plurality of first openings respectively, wherein there is a pitch between adjacent ones of the plurality of sensing regions, and a diameter of each of the microlenses is less than or equal to the pitch.

Regarding independent claim 6, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: a plurality of micro lenses disposed on a first surface of the transparent substrate, a first light shielding layer disposed on the panel and located between the plurality of microlenses and the panel, 
















____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666